DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Page 5, line 20 “there extra variable” is believed to be in error for --the extra variable--
Page 6, line 21 “see PIN” is believed to be in error. The phrase is unclear to the examiner, correction is required.
Page 7, line 2, 3, and 6 “Psec” is believed to be in error for --PSEC-- 
Page 7, line 11 “the outlet 124” is believed to be in error for --Pressure Equalization Solenoid 124--
Page 2, Line 9-10 “inlet pressure from flow meter valve (PFDV)” is believed to be in error for --pressure in the flow inlet conduit downstream of the flow regulator (PFDV)--
Page 7, line 4 “EBC 120” is believed to be in error for --EBV 106--
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Page 2, line 16 recites “PFA”
Page 2, line 20 recites “PD”
Page 5, line 19 recites “IFPC”
The following are inconsistencies in the specifications that do not support the regulator valve as claimed in claim 1 and its dependent claims:
Evidence pertaining to the regulator valve being controlled by pressure PIN and PSEC
Page 2, Line 6-9, recites “a regulator valve is connected to be controlled by a pressure differential between pressure in the flow inlet conduit (PIN) and pressure in the secondary conduit (PSEC) to apportion flow from an inlet of the regulator valve to the flow inlet conduit”
Page 5, Line 23-Page 6, Line 3 recites “the regulator valve 110 is connected to be controlled by the pressure differential between PIN (the pressure in the flow inlet conduit 102) and PSEC (the pressure in the secondary conduit) to apportion flow from an inlet 112 of the regulator valve 110 to the flow inlet conduit 102”
Page 6, Line 4-6, “the regulator valve 110 includes a piston 114 that divides between PIN (inlet pressure from fuel flow meter) on the right side of the piston 114 and PSEC on the left side of the piston 114 (as oriented in Fig. 1)”
Page 6, Line 8-10, “the piston 114 is positioned to selectively occlude the outlet 118 leading to the flow inlet conduit 102 to meter flow into the flow inlet conduit 102 based on pressure differential between PIN and PSEC”
Evidence pertaining to the regulator valve being controlled by pressure PFDV and PSEC
Page 2, Line 9-10, “the regulator valve can include a piston that divides between inlet pressure from fuel flow meter (PFDV) and PSEC”
Page 2, Line 11-13, recites “the piston can be positioned to selectively occlude an outlet of the regulator valve leading to the flow inlet conduit to meter flow into the flow inlet conduit based on pressure differential between PFDV and PSEC”
The flow inlet conduit is understood and interpreted as having two different pressures: PIN (the pressure in the flow inlet conduit starting at the inlet for incoming burn fuel) and PFDV (pressure in the flow inlet conduit downstream of the flow regulator valve). According to the claims, PIN and PSEC are used to control the regulator valve. However, with the support of the specifications and drawings, it is unclear what pressure value is being used in the differential pressure value in conjunction to PSEC. (Refer to the Drawings Objection and 112(b) Rejection below). Clarification is needed. 

Drawings
The drawings are objected to because it is not clear what the unlabeled arrow points to. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “110” has been used to designate both an inlet and the regulator valve, and reference character “124” has been used to designate both the piston and the PES. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention as specified in the claims. Therefore, a pressure differential between pressure in the flow inlet conduit (PIN) and the secondary conduit (PSEC) apportioning flow from an inlet of the regulator valve to the flow inlet conduit must be shown or the feature(s) canceled from the claim(s).  The drawing shows a regulator valve to be controlled by a pressure differential between the pressure at the incoming burn flow inlet (PIN) and the pressure in the secondary conduit (PSEC). (Refer to the Specifications Objection above and 112(b) Rejection below). No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: PFDV (pressure in the flow inlet conduit downstream of the flow regulator valve).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitation “a regulator valve to be controlled by a pressure differential between pressure in the flow inlet conduit (PIN) and pressure in the secondary conduit (PSEC) to apportion flow from an inlet of the regulator valve to the flow inlet conduit”. Read in light of the specification, including the drawings, Applicant presents ambiguous structure(s) for the claim. While the claim recites that the regulator valve is controlled by the pressure differential between the pressure in the flow inlet conduit (PIN) and the pressure in the secondary conduit (PSEC), the specification and the drawings are contradictory, describing a regulator valve controlled by the pressure at the inlet of the incoming burn flow (PIN), and the pressure in the secondary conduit (PSEC). Therefore, the pressure that regulates the valve could not be established with certainty (Refer to Specification Objection and Drawings Objection above). 
Claim 1 and its dependent claims 2-10 are similarly rejected based on the 112(b) above.
Claim 4 recites the limitation “PFA” in line 4. There is insufficient antecedent basis for this limitation in the claim. The acronym PFA is not defined in the claims, therefore, it is considered to be indefinite. Clarification is needed. 
Claim 5 recites the limitation “PD” in line 6. There is insufficient antecedent basis for this limitation in the claim. The acronym PFA is not defined in the claims, therefore, it is considered to be indefinite. Clarification is needed.
Claim 9 recites “allows pressure in the flow inlet conduit and secondary conduit to change rapidly”. It is unclear what rate of change can be considered as rapid and relative to what. Clarification is required.
Claim 9 also recites “without affecting anything upstream”. It is unclear what can be defined as “upstream”, upstream relative to what point, and upstream with regards to what area. It is also unclear what “anything”. The examiner interpreted the claim language to be “without changing the pressure upstream of the flow inlet conduit and the secondary conduit”. Clarification is required.
Claim 10 recites “upstream of the regulator valve”. It is unclear what can be defined as “upstream”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Futa (US 20100050593 A1, as cited in the 09/16/2021 Information Disclosure Statement).

Regarding claim 1, Futa discloses a system comprising:
a flow inlet conduit (44); 
a primary conduit (38) branching from the flow inlet conduit for delivering flow to a set of 5primary nozzles (18); 
an equalization bypass valve (EBV) (52, 56) that connects between the flow inlet conduit and a secondary conduit (40) for delivering flow to a set of secondary nozzles ([0016], “secondary outlet 40 is conveniently fluidly coupled to a secondary set of nozzles”), wherein the EBV is connected to be controlled to apportion flow from the flow inlet conduit to the secondary conduit ([0032], “burn fuel flows from EV control chamber 136, through check valve 60, through connecting conduit 50, through annular chamber 48 of pressurizing valve 46, and ultimately returns to fuel supply system 14…fuel supply system 14 supplies this burn fuel to fuel divider system 16, which then apportions the burn fuel between primary outlet 28 and secondary outlet 30 in the above-described manner.”); and 
10a regulator valve (46) 
Futa is silent on a regulator valve that is controlled by the pressure differential between the pressures in the flow inlet conduit and the secondary conduit. 
a regulator valve connected to be controlled by a pressure differential between pressure in the flow inlet conduit (PIN) and pressure in the secondary conduit (PSEC) to apportion flow from an inlet of the regulator valve to the flow inlet conduit. 
Regarding the recitation above, the examination could not be completed because of the uncertainty regarding which pressures are used for controlling the piston, i.e., PIN, PSEC, and PFDV, see the objections and rejections above under 35 USC 112b. Upon receiving clarification from Applicant, the consideration of the prior art of record and the search will be updated, and reflected in future Office Actions.

Regarding claim 2, Futa teaches the system as claimed and discussed above. Futa teaches 
the regulator valve includes a piston (144) wherein the piston includes a chamber (166) for passage of fluid from the inlet (36) of the regulator valve into the flow inlet conduit ([0025], “move PV piston 144 into an open position. This permitted metered burn fuel to flow through pressurizing valve 46, through connecting conduit 44, through inlet 36”).
Futa is silent on a piston dividing the pressures in the flow inlet conduit and the secondary conduit and a chamber for fluid communication between the inlet of the regulator valve and the flow inlet conduit. 
Regarding the limitations “Wherein the regulator valve includes a piston that 15divides between PIN and PSEC, and wherein the piston includes a chamber for passage of fluid from the inlet of the regulator valve into the flow inlet conduit” 
The examination could not be completed because of the uncertainty regarding which pressures are used for controlling the piston, i.e., PIN, PSEC, and PFDV, see the objections and rejections above under 35 USC 112b. Upon receiving clarification from Applicant, the consideration of the prior art of record and the search will be updated, and reflected in future Office Actions.

Regarding claim 3, Futa teaches the system as claimed in claim and discussed above. Futa further teaches 
wherein the piston is positioned to selectively occlude an outlet (meeting point of conduit 44 and regulator valve 46) of the regulator valve leading to the flow inlet conduit to meter flow into the flow inlet 20conduit 
However, Futa is silent on the action being based on the pressure differential between PIN and PSEC as recited in the claim. Regarding the recitation above, the examination could not be completed because of the uncertainty regarding which pressures are used for controlling the piston, i.e., PIN, PSEC, and PFDV, see the objections and rejections above under 35 USC 112b. Upon receiving clarification from Applicant, the consideration of the prior art of record and the search will be updated, and reflected in future Office Actions.

Regarding claim 5, Futa teaches the system as claimed and discussed above. Futa further teaches
further comprising a pressure equalization solenoid 5(PES) (110) that includes a valve body (112) positioned to selectively connect a conduit (34-7) that is pressurized to PFA into fluid communication with a conduit (34-6) that is pressurized to PD (solenoid 110 is capable of equalizing pressure between the drain pressure in 34-6 and the PFA pressure 34-1 by moving valve body 112) to switch the primary and secondary conduits between an equalized mode wherein the primary and secondary conduits are at equal pressure, (Fig. 4, [0029-0030], “The pressure of the burn fuel supplied to secondary outlet 40 ("PAB") thus equalizes with the pressure of the fuel supplied to primary outlet 38 ("PAT"), and fuel divider system 16 provides a substantially equal flow output to primary outlet 38 and secondary outlet 40”) and an un-equalized mode wherein the primary and secondary conduits are at unequal pressure (Fig. 3, [0026-0027], “The burn fuel pressure appearing at primary outlet 38 ("PAT") is consequently biased up relative to the burn fuel pressure appearing at secondary outlet 40 ("PAB")”)

Regarding claim 6, Futa teaches the system as claimed and discussed above. Futa further teaches
further comprising an un-equalized enrichment valve (UEV) (52) that connects between the flow inlet conduit and the secondary conduit. 
	Based on the claim language, the examiner interpreted EBV as using the combined function of fuel divider 52 and fuel divider 56 of Futa. However, the valve, UEV, is still its own valve. Therefore, UEV valve as fuel divider 52 reads on claim 6. The UEV valve 52, according to Futa, is in fluid communication with the flow inlet conduit via conduit 34-1 and the secondary conduit is also in contact with the UEV via port 80. 

Regarding claim 7, Futa further discloses the system as recited in claim 6. Futa further teaches
the UEV is configured to pressurize the 15primary conduit higher than the secondary conduit in the un-equalized mode ([0002], “These sets of nozzles may include, for example, a primary set of atomizer nozzles and a secondary set of air blast nozzles. During GTE start-up, it is generally desirable to bias up fuel flow to the atomizer nozzles relative to the air blast nozzles to achieve optimal engine lightoff conditions.”).

Claim(s) 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Futa 20100050593 (Futa ‘593) in view of Futa 9234465 (Futa ‘465).

Regarding claim 8, Futa (US 20100050593 A1) teaches the system as described above (See 102 rejection above for claim 1). Futa (US 20100050593 A1) also teaches the increasing flow through the regulating valve (50, Futa (US 20100050593 A1)) but does not teach a specified method in which a command is used for switching from an equalized mode to an unequalized position. However, Futa (US 9234465 B2) teaches a method comprising: 
a system as recited in claim 1, increasing flow through the regulating valve (112) after a command for switching the system from an equalized mode to an un-equalized mode (Col. 8, Line 8-12, “During engine startup, burn flow pressure begins to increase, causing the pressurizing valve 112 to open. As a result, and as depicted in FIG. 3, the burn flow inlet port 111 is in fluid communication with the burn flow outlet port 119, and thus with the inlet port 208 of the flow divider valve 114.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as described in Futa (US 9234465 B2) to include a method that facilitates the switching the system from an equalized mode to a un-equalized mode because the command gives way for the valve element to open beyond the first predetermined position (Col. 10, Line 10-15, Futa (US 9234465 B2)) and allow for discrete command of fuel staging verses total flow commanded nozzle staging (Col. 10, Line 1-3, Futa (US 9234465 B2)).

Regarding claim 9, Futa (US 20100050593 A1) in view of Futa (US 9234465 B2) teaches the method as claimed and discussed in claim 8. Futa (US 9234465 B2) further teaches 
the regulating valve allowing pressure in the flow inlet conduit (111) and secondary conduit (119) to change rapidly without affecting anything upstream (Col. 5, Line 5-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as described in Futa (US 20100050593 A1) to include a method in which the flow inlet conduit and second conduit changes pressure rapidly by way of the regulator valve because it facilitates the opening of the regulator valve (Col. 5, Line 8-12, Futa (US 20100050593 A1)).

Regarding claim 10, Futa (US 20100050593 A1) in view of Futa (US 9234465 B2) teaches the method as claimed and discussed in claim 8. Futa (US 9234465 B2) further teaches the method as claimed and described above 
further comprising using the regulator valve to eliminate pressure changes upstream of the regulator valve (Col. 5, Line 5-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as described in Futa (US 20100050593 A1) to include the elimination/minimization of pressure changes to maintain an open/close position of the regulator valve, since a change in pressure facilitates the closing of the regulator valve (Col. 5, Lines 5-8).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see attached Notice of Reference Cited Form 892. The examiner performed an extensive search of the prior art, and found that the closest references are already cited on Applicant’s IDS-es (Forms, 1449), in particular the FUTA references, 20100050593 and 9234465. However, determination on patentability was hampered by the confusion between which pressure is used for controlling the piston, i.e., PIN or PSEC or PFDV. However, Neal (2989842) teaches controlling a piston based on pressure. Based on the prior art, as described by Neal, there was before the filing date of the claimed invention technology similar to those claimed by the applicant. Specifically, the functionality of the regulator valve including the piston and methods of controlling the piston.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Selladurai whose telephone number is (571)272-7160. The examiner can normally be reached Monday-Thursday 8 AM – 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NALINI EMILY SELLADURAI/Examiner, Art Unit 3741   

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741